MEMORANDUM **  Miguel Espinoza-Hernandez, a native and citizen of Mexico, petitions for review of an order by the Department of Homeland Security (“DHS”) reinstating a 1999 expedited removal order. We have jurisdiction under 8 U.S.C. § 1252. Our review of DHS’ reinstatement order is “limited to confirming the agency’s compliance with the reinstatement regulations.” Garcia de Rincon v. Dep’t of Homeland Sec., 539 F.3d 1133, 1137 (9th Cir. 2008). We review de novo due process claims and questions of law. Id. at 1136, We deny the petition for review. DHS did not err in issuing Espinoza-Hernandez’s reinstatement order, where the record shows he is an alien, he was subject to a prior order of removal, and he illegally reentered the United States subsequent to that order. See id. at 1137 (court’s jurisdiction over a reinstatement order is limited to reviewing “three discrete inquiries an immigration officer must make in order to reinstate a removal order: (1) whether the petitioner is an alien; (2) whether the petitioner was subject to a prior removal order, and (3) whether the petitioner re-entered illegally” (citation omitted)). Espinoza-Hernandez’s contentions that DHS did not comply with the procedural requirements in 8 U.S.C. § 241.8 are not supported by the record. Due to our limited review of reinstatement orders, Espinoza-Hemandez’s contentions regarding eligibility for adjustment of status are not properly before the court. See id. at 1137. PETITION FOR REVIEW DENIED.   This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.